                                                               United States Bankruptcy Court
                                                                        District of Arizona
            Anthony R. Martinez
 In re      Candace M. Martinez                                                                               Case No.
                                                                                  Debtor(s)                   Chapter    13



                              Declaration of Evidence of Employers' Payments Within 60 Days

                        Attached hereto are copies of all payment advices, pay stubs or other evidence of payment received by
                        the debtor from any employer within 60 days prior to the filing of the petition;

                        Debtor has received no payment advices, pay stubs or other evidence of payment from any employer
                        within 60 days prior to the filing of the petition; or

                        Debtor has received the following payments from employers within 60 days prior to the filing of the
                        petition:  $17,055.93    .

            Debtor, Anthony R. Martinez , declares the foregoing to be true and correct under penalty of perjury.



                        Attached hereto are copies of all payment advices, pay stubs or other evidence of payment received by
                        the debtor from any employer within 60 days prior to the filing of the petition;

                        Debtor has received no payment advices, pay stubs or other evidence of payment from any employer
                        within 60 days prior to the filing of the petition; or

                        Debtor has received the following payments from employers within 60 days prior to the filing of the
                        petition:  $10,364.48    .

            Debtor,        Candace M. Martinez               , declares the foregoing to be true and correct under penalty of perjury.


 Date February 15, 2020                                               Signature   /s/ Anthony R. Martinez
                                                                                  Anthony R. Martinez
                                                                                  Debtor


 Date February 15, 2020                                               Signature   /s/ Candace M. Martinez
                                                                                  Candace M. Martinez
                                                                                  Joint Debtor

If attaching pay stubs or other payment advices, it is your responsibility to redact (black out) any social security numbers,
names of minor children, dates of birth or financial account numbers before attaching them to this document.




Local Form 1007-2 (08/18)                                                     Declaration of Evidence of Payments                           Page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

           Case 2:20-bk-01582-MCW                                Doc 5 Filed 02/15/20 Entered 02/15/20 17:24:33                    Desc
                                                                 Main Document    Page 1 of 7
Case 2:20-bk-01582-MCW   Doc 5 Filed 02/15/20 Entered 02/15/20 17:24:33   Desc
                         Main Document    Page 2 of 7
Case 2:20-bk-01582-MCW   Doc 5 Filed 02/15/20 Entered 02/15/20 17:24:33   Desc
                         Main Document    Page 3 of 7
Case 2:20-bk-01582-MCW   Doc 5 Filed 02/15/20 Entered 02/15/20 17:24:33   Desc
                         Main Document    Page 4 of 7
Case 2:20-bk-01582-MCW   Doc 5 Filed 02/15/20 Entered 02/15/20 17:24:33   Desc
                         Main Document    Page 5 of 7
Case 2:20-bk-01582-MCW   Doc 5 Filed 02/15/20 Entered 02/15/20 17:24:33   Desc
                         Main Document    Page 6 of 7
Case 2:20-bk-01582-MCW   Doc 5 Filed 02/15/20 Entered 02/15/20 17:24:33   Desc
                         Main Document    Page 7 of 7
